Citation Nr: 0724671	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  03-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran; Friend of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1953 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that rating decision, the RO 
granted service connection for PTSD, assigned a 10 percent 
and an effective date of November 22, 2000 (the date of 
claim).  The veteran appealed for a higher initial rating.

In an August 2002 rating decision, the RO increased the 
rating for PTSD to 30 percent as of July 2002.  In May 2003, 
the RO granted the increase of 30 percent back to November 
22, 2000 (the date of claim).

The veteran testified at a Board hearing in August 2004.  In 
November 2004, the Board remanded the veteran's appeal for 
further evidentially development, including providing an 
additional VA psychiatric examination.  

In August 2005, the RO increased the veteran's rating for 
PTSD to 70 percent, effective November 22, 2000 (the date of 
claim).  As the veteran has not been granted the maximum 
benefit allowed, however, he is presumed to be seeking a 100 
percent evaluation and the claim is still active.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In June 2006, the veteran was informed that the Veterans Law 
Judge who held the August 2004 Board hearing was no longer 
employed by the Board and that he had a right to another 
hearing by a judge who would decide the case.  The veteran 
sent notice that he did not want another hearing.

The Board notes that subsequent to the RO issuing the last 
supplemental statement of the case in February 2006 and the 
veteran's appeal being recertified to the Board, the veteran 
submitted additional evidence.  This evidence included VA 
medical records that do not relate to psychiatric evaluation 
or treatment.  In addition, there is a certificate of 
disability in which PTSD is merely listed.  The Board finds 
that a remand is not necessary for the issuance of another 
supplemental statement of the case that considers this 
evidence because these records do not provide evidence 
relevant to the severity of his PTSD.  See 38 C.F.R. 
§ 19.37(a).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  For the time period between November 22, 2000 and June 
28, 2004, the veteran's service-connected PTSD was not 
productive of total occupational and social impairment.  

3.  For the time period beginning June 29, 2004, the 
veteran's PTSD was productive of total occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  For the time period between November 22, 2000 and June 
28, 2004, the criteria for an initial or staged rating in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic 
Code 9411 (2006).  

2.  For the time period beginning June 29, 2004, the criteria 
for a 100 schedular rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 
(2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The veteran was issued a 
VCAA notification letter in April 2001 and, subsequent to the 
Board's November 2004 remand, the veteran was provided with 
an additional VCAA notification letter in January 2005.  
These notices fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  These letters informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In the April 2001 letter, 
before the veteran was granted service connection, the 
veteran was directed to submit evidence regarding the 
incurrence of his PTSD.  In the January 2005 letter, after 
service connection was granted, the veteran was advised to 
submit information he may have that he had not already 
submitted.  As the veteran was informed to provide additional 
information that he may have, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
informed to provide any evidence in his possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2005 VCAA notification letter noted above was issued 
subsequent to a Board remand, and therefore, after the RO 
decision that is the subject of this appeal.  However, the 
Appeals Management Center (AMC) cured the timing defect by 
providing complete VCAA notice together with re-adjudication 
of the claim, as demonstrated by the August 2005 and February 
2006 supplemental statements of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  
Mayfield III, 20 Vet. App. at 541-42; see also Prickett, 
supra (holding that a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statements of the case complied with the applicable due 
process and notification requirements for a decision, they 
constitutes readjudication decisions.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

With respect to the Dingess requirements, the VCAA letters 
noted above failed to provide notice of the type of evidence 
necessary to establish an effective date for the claim on 
appeal, and although the veteran was latter provided such 
notice as part of another document, this notice was not 
timely.  See Mayfield III, supra.  The Board is cognizant of 
recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  This is 
because the instant Board decision finds that the 
preponderance of the evidence is against a rating in excess 
of 70 percent for the veteran's PTSD prior to June 29, 2004.  
Thus, any question as to the appropriate rating or effective 
date to be assigned for this initial period of time at issue 
is moot.  See Dingess, supra.  This decision also grants the 
benefit sought in full from June 29, 2004.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes medical and 
psychiatric records, including reports of psychiatric 
examinations.  After review of the examination reports, the 
Board finds that they provide adequate findings upon which to 
rate the veteran's PTSD during the entire period of time at 
issue.  Thus, there is no duty to provide another examination 
or a psychiatric opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 



Law and Regulations

The veteran contends that the initial rating assigned to his 
PTSD disability does not adequately contemplate the severity 
of his symptoms.  The veteran asserts that the disability 
warrants a higher rating.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board further notes that the rule that 
"the present level of disability is of primary importance," 
does not apply to a Fenderson appeal.  Id.  (Recognizing that 
this rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (Internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, 12 Vet. App. at 
126, 127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130. The Rating 
Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this regard, the Board finds as highly relevant the 
evidence provided by Global Assessment of Functioning (GAF) 
scores that mental health professionals assign upon 
examination of a patient.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Carpenter, supra.

Factual Background

The veteran underwent a VA psychological evaluation in 
December 1999 by a clinical social worker.  He related the 
stressful events that he experienced during service and, 
while doing so, he became tearful and short of breath.  The 
examiner noted that the veteran was alert and oriented but he 
seemed anxious, shifting around in his seat with hesitant eye 
contact.  The veteran's speech was slow but steady with 
normal prosody and thought content was a bit tangential but 
goal directed.  There was no evidence of delusions or 
hallucinations.  The psychologist found that the veteran 
exhibited good insight and judgment.  She further noted that 
he was seeking help for intrusive thoughts.  The diagnoses 
were PTSD and polysubstance dependence.  A GAF score of 70 
was also noted.

In a July 2000 treatment record, it was noted that the 
veteran had nightmares occasionally when he napped and that 
his sleep was very poor.  He was found to be alert and neat.  
The veteran did not have suicidal or homicidal ideation or 
auditory hallucinations.  Insight and judgment were fair.

In a May 2001 letter from a Vet Center, a readjustment 
counseling therapist wrote that the veteran continued to 
experience increased irritability to insignificant irritants, 
nightmares, deprivation of sleep, hyper-arousal, startle 
responsiveness to minute noises and hypervigilance.

A VA staff psychiatrist submitted a letter regarding the 
veteran's treatment for PTSD in January 2002.  She reported 
that in her most recent treatment of the veteran, he gave a 
history of sleep of about 4 hours a night, with rarely the 
longest stretch of sleep being three hours.  He described 
nightmares 2 to 3 times a week; these nightmares woke the 
veteran.  He admitted that he was afraid of sleep and had 
noticed more anxiety and less desire to be around people.  
The veteran's relationship with his girlfriend was 
deteriorating.  The examiner found that the veteran continued 
to experience PTSD, complicated by sleep apnea and obesity.  
She added that the veteran was significantly impaired in his 
functioning in a number of spheres.

The veteran underwent a VA contract examination in July 2002.  
He reported that he had a fear of dying when he fell asleep 
and had nightmares.  He was hyper-vigilant and had an 
exaggerated startle response, getting overexcited with heart 
palpitations and sweaty hands.  He had constant thoughts of 
death.  In addition to these symptoms, the veteran reported 
that his PTSD caused flashbacks, nervousness, dizziness, 
tension, worry, hopelessness, grinding of teeth and inability 
to keep still.  He noted that he was divorced twice because 
of anger.  He could not socialize and indicated that he could 
not work because of his problems with guilt, nightmares and 
flashbacks.  The veteran also reported that he had been clean 
and sober for two years.

Following the July 2002 psychiatric examination, the examiner 
found that the veteran's ability to maintain personal hygiene 
and other basic daily needs was appropriate.  His behavior 
was also noted as appropriate, although impulse control was 
impaired.  The veteran had a lot of anger and increased 
stress but he appeared oriented to person, place and time.  
Communication was normal but thought processes were abnormal.  
There was paranoid delusion present but no hallucinations.  
The examiner further noted that the veteran had problems 
trusting people.  His judgment was not impaired but his 
abstract thinking was intact.  His memory was abnormal with 
moderate memory problems of retention of highly learned 
materials and forgetting to complete tasks.  The veteran did 
not have suicidal or homicidal ideation.  The diagnosis was 
PTSD and a GAF score of 54 was recorded.

The examiner concluded that the veteran was capable of 
performing activities of daily living with only occasional 
interference, although the veteran reported that he sometimes 
neglects his self care.  In terms of establishing and 
maintaining effective work relations, the examiner noted that 
the veteran had problems with supervisors and co-workers, and 
he tended to lose focus and have decreased concentration.  
His social relationships were impaired in that he prefers to 
be by himself.  The examiner noted that the veteran was 
isolated and withdrawn.

The readjustment counseling therapist who submitted the May 
2001 letter submitted an additional letter dated June 29, 
2004.  He reported that the traumatic event the veteran 
experienced while on active duty had chronically hindered 
several spheres of functioning.  The therapist found that the 
veteran had a GAF score of 40.

The veteran's VA treatment records include a July 2004 
behavioral health intake form.  He reported a history of 
violence to others at that time.  He denied a history of 
dependence with alcohol and marijuana but admitted that he 
self-medicated to relax and feel better.  The clinician found 
that the veteran had a GAF score of 40.

In an August 2004 letter, a VA clinician reported that the 
veteran experienced hypervigilance, acute sensitivity, anger 
and severe bouts of depression and anxiety.  Profound 
emotional numbing and severe interpersonal impairment were 
also noted.  The clinician found that the veteran had a GAF 
score of 50.

The veteran testified at a Board hearing in August 2004.  He 
noted that he was divorced twice and that he had been the 
subject of restraining orders and had assault charges.  He 
gave a history of having worked as a barber and that he lived 
off the income of an apartment building he had purchased.  
The veteran did not talk to his children.  His friend 
testified that the veteran got lost when being two to three 
blocks from his home and described problems with activities 
of daily living, such as locking himself outside of his home 
and not eating right.  The friend helped the veteran with his 
banking and shopping.

In a January 2005 treatment records, a psychiatrist reported 
that the veteran continued to have poor sleep and nightmares, 
and increased forgetfulness, with the veteran sometimes 
getting lost.  The veteran had marginal grooming and hygiene; 
he was noted to be somewhat "sloppy" in casual clothes.  
The diagnosis was PTSD, with panic disorder in the context of 
PTSD having to be ruled out.  The psychiatrist also 
questioned diagnoses of alcohol abuse and a cognitive 
impairment.  He assigned a GAF score of 48.  In June 2005, 
the same psychiatrist confirmed a diagnosis of cognitive 
impairment and again gave a GAF score of 48.  In a January 
2006 follow-up note, he assigned a GAF score of 50.

In July 2005, the veteran underwent a VA psychiatric 
examination.  The examiner found that the veteran's grooming 
was unkempt.  He wore a dirty white tee shirt and tattered 
blue jeans.  He glasses had a broken frame.  The veteran had 
poor eye contact throughout the interview.  His thoughts were 
organized and goal directed.  His speech was logical and 
normal in rate, volume and prosody.  He denied suicidal or 
homicidal ideation.  The veteran reported that he continued 
to have frequent nightmares and he denied significant social 
contact.  He reported that an adult son visited him 
approximately once a month, but he added that he was not 
close to the son.

The psychiatrist diagnosed PTSD and major depressive 
disorder.  He assigned a current GAF score of 45 and found 
that the highest GAF score in the last year was 50.  The 
examiner observed that the primary reason that the veteran 
was unable to be employed stemmed from his chronic health 
problems.  He found that it was difficult, if not impossible, 
to determine whether the veteran would be employable if his 
health was not seriously impaired.

Analysis

As noted, the veteran has challenged the initial disability 
rating by seeking appellate review of the RO's initial 
evaluation assigned to his PTSD.  In this case, based upon 
review of the medical evidence of record, the Board finds 
that separate rating for separate periods of time is 
appropriate.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

The medical evidence indicates that the veteran has been 
noted to have a history of alcohol and drug abuse and has 
recently been diagnosed as having a cognitive impairment.  As 
there is no medical evidence that separates out the symptoms 
related to his PTSD and to his other psychiatric impairment, 
respectively, and there is no indication that his GAF score 
is substantially lowered by non-service connected 
disabilities/symptoms, all psychiatric symptoms are 
considered in the adjudication of the claim.   See Mittleider 
v. West, 11 Vet. App. 181 (1998); see also Waddell v. Brown, 
5 Vet. App. 454 (1993).  

For the time period between November 22, 2000 and June 28, 
2004

Less than a year prior to the veteran's service connection 
for PTSD, the veteran was found to have a GAF of 70.  The 
veteran continually reported difficulties sleeping and 
frequent nightmares.  

In the July 2002 VA contract examination, the examiner found 
that his ability to maintain personal hygiene and his ability 
to maintain other basic daily needs was appropriate.  The 
veteran reported, however, that he sometimes neglected his 
self care.  At this time, the veteran had a GAF of 54.  

The Board finds that for this period of time, the evidence 
does not show that a rating of higher than 70 percent is 
warranted on a schedular basis.  A GAF of 54 is defined as 
moderate symptoms (Carpenter, supra); it is clearly not 
consistent with total social or industrial impairment.  
Moreover, the veteran's 70 percent rating takes into account 
significant psychiatric impairment.  Further, although the 
veteran was found to have numerous PTSD symptoms, the 
preponderance of the medical evidence from this period shows 
that he did not have most of the symptoms characteristic of 
total occupational and social impairment.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, General Rating Formula for 
Mental Disorders.  

As the preponderance of the evidence is against the claim for 
an initial or staged rating in excess of 70 percent prior to 
June 29, 2004, the benefit of the doubt doctrine does not 
apply to this aspect of the veteran's appeal.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant").

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In the July 2005 VA examination, the examiner 
opined that it was difficult, if not impossible, to determine 
whether the veteran would be employable if his health was not 
seriously impaired.  There is no medical evidence from this 
period of time, however, that indicates that his PTSD caused 
an exceptional or unusual disability picture.  There has been 
no showing by the veteran that PTSD causes marked 
interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule prior to June 29, 2004.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a rating in excess of 70 percent for PTSD for the 
period from November 22, 2000 through June 28, 2004 must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

For the Time Period beginning June 29, 2004

When reviewing the medical evidence of record in combination 
with his August 2004 Board testimony, it is evident that the 
veteran's disability worsened during the time period his 
claim has been in appeal.  The Board finds that the first 
evidence of record indicating that the PTSD disability had 
become manifested by total occupational and social impairment 
was the June 29, 2004 letter from his readjustment counseling 
therapist in which the veteran was assigned a GAF of 40.  
This finding is supported by the July 2004 record in which a 
clinician also assigned the veteran a GAF of 40.  The Board 
notes that additional medical records during this period 
reveal that the veteran had GAF scores of between of 45 and 
50.  

The GAF scores of 40 are evidence that there was some 
impairment in reality testing or communication and the GAF 
scores between 45 and 50 indicated that the veteran had 
serious symptoms, such as no friends and unable to keep a 
job.  Further, in his evaluations during this period of time 
(and confirmed by his testimony), the veteran was noted to be 
unkempt and to have significant memory problems, including 
getting lost near home.  The Board finds that this is 
evidence that the veteran has intermittent inability to 
perform activities of daily living, disorientation to time or 
place and memory loss.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411, General Rating Formula for Mental Disorders.

When resolving all reasonable doubt in favor of the veteran, 
the Board finds that the veteran's disability has been 
manifested by complete occupational and social impairment 
since the June 29, 2004 VA letter.  Therefore, as of June 29, 
2004, the veteran's PTSD warrants a 100 schedular percent 
rating.  


ORDER

For the time period between November 22, 2000 and June 28, 
2004, entitlement to an initial or staged rating in excess of 
70 percent is denied.

For the time period beginning June 29, 2004, entitlement to a 
100 percent rating is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


